DETAILED ACTION
	Claims 5, 6, 14, 15, 20-24, 31, and 32 are cancelled.
	Claims 1-4, 7-13, 16-19, 25-30, and 33 are pending.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 7-13, 16, 26-30, and 33, drawn to a method/assay for identifying and quantifying at least one human mitochondrial protein in a sample, or determining a mitochondrial protein biomarker signature for a human subject.
Group II, claims 17-19 and 25, drawn to a kit for identifying and quantifying at least one human mitochondrial protein in a sample by mass spectrometry.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In the instant application there are claims directed to multiple categories of invention, specifically to a product (Group II), and a process of use of said product (Group I).  This combination of categories is provided for in 37 CFR 1.475(b) (combination (2)) and thus the groups of inventions have unity of invention a priori.
However, the groups of inventions are found to lack unity of invention a posteriori because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a kit comprising reagents and instructions for tryptic digestion of a human mitochondrial protein to provide at least one target peptide, an internal standard comprising 77 reference peptides each labeled with a stable isotope, reagents and instructions for preparing and processing the sample, and reagents and instructions for using the kit to identify and quantify the human mitochondrial protein in the sample by mass spectrometry, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hathout (CA 2836750) cited in the corresponding International Search Report.  Hathout discloses dystrophin (a protein) quantitation using mass spectrometry with stable isotope spike-in strategy (page 20).  This involves providing skeletal muscle extracts containing dystrophin protein and other skeletal muscle proteins in LDS buffer for fractionation by SDS-PAGE on a Tris-Acetate midi gel, and staining the gel with BioSafe commassie (page 20, lines 3-7).  The LDS buffer, the Tris-Acetate midi gel, and the BioSafe commassie read on reagents for preparing and processing the sample.  Additionally, the steps set forth on page 20, lines 3-7 of Hathout read on instructions for preparing and processing the sample.  Additionally, Hathout teaches that the upper section of the gel containing dystrophin and other skeletal muscle proteins was excised and processed for in-gel digestion using trypsin (page 20, lines 3-10).  At least the gel and the trypsin read on reagents for tryptic digestion of a human protein to provide at least one target peptide, and the steps provided by Hathout on page 20, lines 3-10 read on instructions for said tryptic digestion.  The dystrophin and other skeletal muscle proteins inherently encompasses human mitochondrial proteins, including at least one of the list recited in instant claims 1, 18, 17, and 26.  Moreover, trypsin itself inherently reads on a reagent for tryptic digestion of the human mitochondrial protein selected from the proteins listed in claims 1, 8, 17, and 26 – any trypsin would have been expected to be suitable for digesting human mitochondrial protein.  Hathout further discloses that peptides were extracted from the gel and spiked with known amounts of a custom synthesized stable isotope labeled dystrophin peptides and an internal control filamin c peptide (page 20, lines 10-12).  This reads on an internal standard comprising reference peptides each labeled with a stable isotope.  Next, Hathout teaches that the sample were analyzed using two different types of mass spectrometry instruments (page 21, lines 1-2).    For analysis by LTQ-Oritrap-XL, concentrated peptides for each spiked sample above was dissolved in a TFA solution, separated using a reverse-phase column, and eluted peptides were introduced into the mass spectrometer (page 21, first paragraph).  Page 22 explains how the mass spectrometry was used for protein identification and quantitation.  The reagents (including the TFA solution and the reverse-phase column) used for performing the mass spectrometry read on reagents for using the kit to identify and quantify the human protein (encompassing a human mitochondrial protein of instant claims 1, 8, 17, and 26) in the sample by mass spectrometry, and the steps disclosed on page 22 of Hathout read on instructions for using the kit to identify and quantify the human protein (encompassing a human mitochondrial protein of instant claims 1, 8, 17, and 26).  Since Hathout renders obvious the shared technical feature of Groups I and II, then unity of invention is lacking between the inventions of Groups I and II.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 The target peptides as recited in claims 1, 8, 17, and 26:  one of SEQ ID Nos: 1-77; ELECT ONE SEQ ID No.  
The human mitochondrial proteins as recited in claims 1, 8, 17, and 26:  DNM1L (UniProt Accession No. O00429), TIM44 (UniProt Accession No. O43615), OPA1 (UniProt Accession No. O60313), etc.; ELECT ONE.

Applicant is required, in reply to this action, to elect a single species from each of (a) and (b) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651